Citation Nr: 1524233	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left knee injury with degenerative changes.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of right knee injury, postoperative, with arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of right ankle injury.

4.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michelle Marshall, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision.

The Veteran testified at a March 2015 video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Cleveland, Ohio, RO.  A transcript of this hearing has been associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304. 

The issues of entitlement to an evaluation in excess of 10 percent for service-connected residuals of right ankle injury and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a left knee injury consist of complaints of pain, weakness, stiffness, swelling, slight instability, and limitation of motion. 

2.  The Veteran's service-connected residuals of right knee injury consist of complaints of pain, weakness, stiffness, swelling, and limitation of motion, without objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 for service-connected residuals of a left knee injury with degenerative changes have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for a separate disability rating of 10 percent, but no more, under Diagnostic Code 5257, for service-connected residuals of a left knee injury with instability have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 for service-connected residuals of right knee injury, postoperative, with arthritis have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in November 2009 and March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records, private medical records, and Social Security Administration (SSA) records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was most recently provided a VA examination which addressed his knee disabilities in January 2012.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected knee disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left knee injury with degenerative changes.

In a July 2010 rating decision, the RO continued a 10 percent evaluation for service-connected residuals of a left knee injury with degenerative changes under Diagnostic Code 5260.  The Veteran is seeking a higher rating.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2014).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

The Board has reviewed all pertinent evidence of record, to include the Veteran's SSA records, private treatment records, and VA treatment records which document complaints of knee pain and limitation of motion.  The Board notes that the most significant recordings for limitation of motion were recorded at the January 2012 VA examination.

In September 2009, the Veteran sought treatment from Michael Lykins, D.O., for severe bilateral knee pain. Examination of the left knee showed mild to moderate tenderness, and range of motion was extension to 0 degrees and flexion to 125 degrees.  There was medial and lateral instability. 

In February 2010, the Veteran saw Dr. Lykins for a check of the left knee.  He rated his pain level as 8-9.  Examination of the left knee showed range of motion of extension to 10 degrees and flexion to 110 degrees.  Valgus and varus stress testing was negative.  It was noted he was a candidate for knee replacement.  It was also noted that he could scope the knee to clean it up, but he had some instability in the knee, so it was not worth doing this procedure.

In March 2010, the Veteran underwent a VA examination, at which he complained of chronic pains, weakness, swelling, stiffness, and instability in both knees.  It was noted that the Veteran used bilateral knee braces and a cane.  Examination of the left knee revealed swelling and a negative Drawer and McMurray sign.  He had some slight instability with varus and valgus stress testing.  Range of motion was recorded at 0 degrees extension.  Upon flexion, the Veteran felt pain at 80 degrees but was able to go to 100 degrees, actively and passively.  Crepitations were also present on examination.  After repetitive flexion and extension five times, testing for pain, weakness, fatigability, and incoordination showed no change in ranges of motion.  There was instability present in the left knee with varus and valgus stress testing.  It was stable to anterior and posterior drawer testing.

In January 2012, the Veteran underwent a VA examination, at which he was noted as having left knee flexion of 90 degrees with objective evidence of pain at 40 degrees and extension ending at 0 degrees or any degree of hypertension with no objective evidence of painful motion.  After repetitive-use testing, left knee flexion was noted at 90 degrees and extension ended at 0 or any degrees of hyperextension.  The Veteran was noted as having bilateral weakened movement, excess fatigability, and pain on movement, as well as swelling and interference with sitting, standing, and weight-bearing on the left side.  The examiner noted that the Veteran was normal bilaterally with regard to anterior instability, posterior instability, and medial-lateral instability.  The examiner noted no history of recurrent patellar subluxation/dislocation.  The Veteran was noted as having degenerative or traumatic arthritis documented in the bilateral knees.     

A VA outpatient record dated in October 2013 showed the Veteran complained of continuing, chronic pain in his knees.  It was noted that he is not a candidate for total knee replacement for several reasons.  Also, earlier in 2013, he had cancelled appointments for injections and for physical therapy.  Examination of the left knee showed no effusion or edema.  The Veteran complained of generalized non-specific tenderness "everywhere."  The major ligaments appeared intact in valgus and varus stress testing.  Also, there was negative drawer and McMurray's testing.  The examiner commented this was a "negative physical exam."  It was also noted x-rays showed the degenerative changes were stable.  VA outpatient records for 2014 showed complaints of chronic knee pain, but no specific exams of the knees.
 
In a March 2015 statement, the Veteran's wife, who is also a licensed practical nurse (LPN), noted that the Veteran is in pain from constant grinding of his bilateral knees.

At the March 2015 hearing, the Veteran asserted that his left knee would slip out easily on a daily basis.  He asserted that, after an hour or two of shopping, he had to stay in bed or in a recliner for most of the day. 

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

With respect to granting an increased rating under Diagnostic Code 5260, there is no evidence of record reflecting that the Veteran's left knee has a limitation of flexion to 30 degrees, as needed for an increased evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the left knee under Diagnostic Code 5260.

With respect to granting a rating under Diagnostic Code 5261, there is no evidence of record reflecting that the Veteran's left knee has a limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the left knee under Diagnostic Code 5261.

Therefore, in looking at the limitation of motion associated with arthritis, higher ratings cannot be assigned.  However, the Board has considered alternative avenues through which the Veteran may obtain increased or separate disability ratings.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The Board notes that the claims file contains no evidence of recurrent subluxation.  With regard to instability, the September 2009 treatment record from Dr. Lykins noted instability in the left knee.  The Veteran complained of instability in both knees at the March 2010 VA examination.  Examination revealed some slight instability with varus and valgus stress testing.  The left knee was stable to anterior and posterior drawer testing.  A September 2010 VA treatment record indicated that the Veteran's knee had no instability.  The January 2012 VA examiner noted that the Veteran's left knee was normal with regard to anterior instability, posterior instability, and medial-lateral instability.  

In light of the notation from Dr. Lykins in 2009 and at the March 2010 VA examination pertaining to slight instability of the left knee, the Board finds that the Veteran's left knee disability should be assigned a separate 10 percent evaluation under Diagnostic Code 5257.  Although no instability was shown in any of the medical records after the 2010 VA examination, and the 2012 VA examination specifically found no instability, the Board will resolve any reasonable doubt in the Veteran's favor, in light of his testimony that his left knee would slip out easily.  

The Board has considered whether the Veteran's left knee disability warrants an evaluation in excess of 10 percent for instability for any period of time on appeal.  However, even though he complains his left knee slips out on a daily basis, there is simply no medical evidence indicating any instability is more than slight.  As discussed in more detail above, the separate rating is being granted based on 2009 and early 2010 notations of instability, but all the subsequent evidence clearly states no instability.  As such, an evaluation of 10 percent, but no more, is warranted under Diagnostic Code 5257.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  There is no medical evidence of record reflecting that the Veteran has dislocated semilunar cartilage, effusion, or locking of the left knee.  Additionally, the Veteran is already receiving a 10 percent evaluation for the right knee under Diagnostic Code 5260 for noncompensable limitation of motion that is accompanied by complaints of pain.  As such, an increased or separate compensable evaluation is not available under Diagnostic Code 5258.

Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  There is no clinical evidence of record reflecting that the Veteran has undergone removal of semilunar cartilage of the left knee.  Therefore, Diagnostic Code 5259 is not applicable.  

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the left knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of knee pain.  However, no additional functional loss was noted due to repetitive testing or subjective complaints in any medical evidence of record, to include in the March 2010 and January 2012 VA examination reports.  The Board notes that objective evidence of pain was noted at 40 degrees of flexion of the left knee at the January 2012 VA examination.  However, there is no indication that the Veteran's flexion was limited to 40 degrees due to pain.  It was simply observed that 40 degrees was the point at which the Veteran began experiencing pain.  Therefore, as the claims file contains no medical evidence reflecting that the Veteran suffers additional limitation of any kind due to subjective complaints or repetitive motion, and the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5260 for noncompensable limitation of motion that is accompanied by pain, the Board finds that the current evaluation already contemplates the Veteran's functional loss.  An increased rating under Deluca is not warranted.

In summary, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the left knee disability under Diagnostic Code 5260 based on range of motion findings.  However, the evidence supports a separate finding of 10 percent, but no more, for instability related to the Veteran's service-connected residuals of a left knee injury.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of right knee injury, postoperative, with arthritis.

In a July 2010 rating decision, the RO continued a 10 percent evaluation for service-connected residuals of right knee injury, postoperative, with arthritis under Diagnostic Code 5260.  The Veteran is seeking a higher rating.

The Board has reviewed all pertinent evidence of record, to include SSA records, private treatment records, and VA treatment records, which document complaints of knee pain and limitation of motion. 

As noted above, in September 2009, the Veteran sought treatment from Dr. Lykins  for severe bilateral knee pain. Examination of the right knee showed moderate tenderness and mild to moderate swelling.  Extension was to 0 degrees and flexion was to 125 degrees.  In November 2009, the Veteran underwent arthroscopy of the right knee with a partial lateral meniscectomy and chondroplasty of the patellofemoral joint and medial and lateral femoral condyles. 

In January 2010, the Veteran saw Dr. Lykins for injection of the right knee.  Examination showed moderate tenderness was present in the patellofemoral joint moderate, as well as mild swelling of the knee.  There was moderate crepitation. Range of motion was mildly limited with both extension and flexion.  Lachman's and McMurray's tests were negative.  Valgus and varus stress testing was negative. 

In March 2010, the Veteran underwent a VA examination, at which he complained of chronic pains, weakness, swelling, stiffness, and instability in both knees.  It was noted that the Veteran used bilateral knee braces and a cane.  Examination of the right knee revealed swelling, a negative Drawer sign and McMurray sign, no instability, and crepitations.  He had a range of motion of 0 degrees extension.  Upon flexion, he felt pain at 90 degrees and was able to go to 110 degrees, actively and passively.  After repetitive flexion and extension five times, testing for pain, weakness, fatigability, and incoordination showed no change in ranges of motion.  

An April 2010 treatment note from Dr. Lykins showed follow-up for the right knee symptoms.  The Veteran was getting injections, which had helped the knee.  The musculoskeletal examination of the right knee showed mild swelling of the knee joint.  Extension was normal; flexion was to 135 degrees.  Valgus and varus stress testing was negative. 

In January 2012, the Veteran underwent a VA examination, at which he was noted as having right knee flexion of 100 degrees with objective evidence of pain at 70 degrees and extension ending at 0 degrees or any degree of hypertension with no objective evidence of painful motion.  After repetitive-use testing, right knee flexion was noted at 100 degrees and extension ended at 0 or any degrees of hyperextension.  The Veteran was noted as having bilateral weakened movement, excess fatigability, and pain on movement, as well as swelling and interference with sitting, standing, and weight-bearing on the left side.  The examiner noted that the Veteran was normal bilaterally with regard to anterior instability, posterior instability, and medial-lateral instability.  The examiner noted no history of recurrent patellar subluxation/dislocation.  The Veteran was noted as having a right meniscal tear and frequent episodes of joint pain.  He had a meniscectomy of the right knee.  The examiner noted that the Veteran did not have any scars that were painful and/or unstable, or that the total area of all related scars were greater than 39 centimeters.  The Veteran was noted as having degenerative or traumatic arthritis documented in the bilateral knees.     
 
In a March 2015 statement, the Veteran's wife, who is also a LPN, noted that the Veteran is in pain from constant grinding of his bilateral knees.  

With respect to granting an increased rating under Diagnostic Code 5260, there is no evidence of record reflecting that the Veteran's right knee has a limitation of flexion to 30 degrees, as needed for an increased evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5260.

With respect to granting a rating under Diagnostic Code 5261, there is no evidence of record reflecting that the Veteran's right knee has a limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5261.

Again, the Board has considered alternative avenues through which the Veteran may obtain increased or separate disability ratings.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The Board notes that the claims file contains no evidence of right knee recurrent subluxation.  With regard to instability, a September 2009 VA treatment record noted no instability in the knees.  Although Dr. Lykins noted instability of the left knee when he saw the Veteran in September 2009, he made no such notation concerning the right knee.  Although the Veteran complained of instability in both knees at the March 2010 VA examination, examination revealed no right knee instability.  A September 2010 VA treatment record indicated that the Veteran's knee had no instability.  The January 2012 VA examiner noted that the Veteran's right knee was normal with regard to anterior instability, posterior instability, and medial-lateral instability.  

Here, unlike with the left knee above, there is no reasonable doubt that could be resolved in favor of the Veteran.  Despite his complaints of instability of both knees, all private and VA examinations of the right knee have shown no objective evidence of instability.  Therefore, the preponderance of the evidence is against assigning a rating under Diagnostic Code 5257.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  In this case, there is no medical evidence of record reflecting that the Veteran currently has dislocated semilunar cartilage of the right knee.  Additionally, the Veteran is already receiving a 10 percent evaluation for the right knee under Diagnostic Code 5260 for noncompensable limitation of motion that is accompanied by complaints of pain.  Further, there is no medical evidence demonstrating episodes of locking or effusion.  As such, an increased or separate compensable evaluation is not available under Diagnostic Code 5258.

Diagnostic Code 5259 provides for a 10 percent rating for removal of semilunar cartilage that is symptomatic.  The evidence of record reflects that the Veteran had a right knee meniscectomy in 2009.  As such, the Board has considered the possibility of assigning a separate compensable evaluation under Diagnostic Code 5259.  However, the Board notes that the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5260 for noncompensable limitation of motion.  Therefore, the Board finds that to assign the Veteran an additional 10 percent evaluation under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage would constitute pyramiding, as the Veteran is already being compensated for symptoms pertaining to his post-meniscectomy right knee disability.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As such, an increased rating is not warranted under Diagnostic Code 5259.  

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the right knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of knee pain.  However, no additional functional loss was noted due to repetitive testing or subjective complaints in any medical evidence of record, to include in the March 2010 and January 2012 VA examination reports.  The Board notes that objective evidence of pain was noted at 70 degrees of flexion of the right knee at the January 2012 VA examination.  However, there is no indication that the Veteran's flexion was limited to 70 degrees due to pain.  It was simply observed that 70 degrees was the point at which the Veteran began experiencing pain.  Therefore, as the claims file contains no medical evidence reflecting that the Veteran suffers additional limitation of any kind due to subjective complaints or repetitive motion, and the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5260 for noncompensable limitation of motion that is accompanied by pain, the Board finds that the current evaluation already contemplates the Veteran's functional loss.  An increased rating under Deluca is not warranted.

Additionally, the Board notes that the Veteran was granted service connection separately in an April 2012 rating decision for residual scar, status post right knee meniscectomy and assigned a 0 percent evaluation, effective November 6, 2009, under Diagnostic Code 7805.  The Veteran did not file a notice of disagreement as to the evaluation assigned to this right knee scar.  Therefore, as the RO has adjudicated the issue pertaining to the scar and the Veteran has not appealed this determination or given any indication whatsoever that he is dissatisfied with this evaluation, the Board finds no reason to address this issue herein.  

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected residuals of right knee injury, postoperative, with arthritis under Diagnostic Code 5260.  Furthermore, unlike the left knee, the Board also concludes that the preponderance of the evidence is against assigning a separate rating under Diagnostic Code 5257.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.


3.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected disabilities.  There is nothing unusual or exceptional about the symptoms he has due to his knee conditions.  The Veteran's service-connected bilateral knee disabilities are manifested by complaints of pain, instability, and limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disabilities, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to an evaluation in excess of 10 percent under Diagnostic Code 5260 for service-connected residuals of a left knee injury with degenerative changes is denied.


	(CONTINUED ON NEXT PAGE)


Entitlement to an evaluation of 10 percent, but no more, under Diagnostic Code 5257 for instability related to service-connected residuals of a left knee injury with degenerative changes is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent under Diagnostic Code 5260 for service-connected residuals of right knee injury, postoperative, with arthritis is denied.


REMAND

After a review of the claims file, the Board finds that additional development is necessary prior to adjudication of the right ankle claim.

With regard to the Veteran's claim for an increased rating for service-connected residuals of right ankle injury, the Board notes that the Veteran underwent a VA examination pertaining to this claim most recently in January 2012.  At this examination, it was specifically noted that the Veteran did not experience swelling of the right ankle or instability of station pertaining to the right ankle.  At the March 2015 hearing, the Veteran reported instability, giving out, and swelling.  He specifically stated that there was "no support left in that ankle."  He asserted at this hearing that the reason that his symptoms were not accurately recorded at the January 2012 VA examination was due to the fact that his examination was conducted first thing in the morning, a time at which his symptoms are at their most mild.  

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As it appears that the Veteran's symptoms regarding his ankle were not appropriately recorded at the most recent VA examination or perhaps have increased in severity since the last VA examination, the Board finds that this issue must be remanded in order to afford the Veteran a VA new examination to determine the current severity and manifestations of his service-connected residuals of right ankle injury.

Additionally, as this issue is already being remanded for further development, all recent VA treatment records that have not yet been associated with the claims file should be obtained.  

The Veteran's claim for entitlement to TDIU is intertwined with the other issue being remanded, so the Board will defer a decision at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all available VA treatment records from September 4, 2014, to the present, from the Cleveland, Ohio, VA Medical Center (VAMC) (and associated clinics).

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected residuals of right ankle injury.  If possible, this examination should be scheduled for the afternoon.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide the underlying reasons for any opinions provided.

3. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2014).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


